The rule that the party should be prepared in two terms to set the cause for hearing is a good one; it prevents delay, and where the parties have taken no steps to prepare for trial, the causes have been generally dismissed, because it would avail the party nothing either to have the cause heard or set for trial in that unprepared state; but cases may happen where a defendant admits enough in his answer to entitle the complainant to a decree for something, although in other parts of his answer he may deny other allegations in the bill which it is incumbent on the complainant to establish by proof; however, without procuring such proof, the complainant may wish to have the cause heard on (372) bill and answer, or set for hearing upon bill and answer. This, I think, he is entitled to have done. As it was not done, I think a writ of procedendo ought to issue; but the complainant will not, of course, be entitled to take testimony in the cause; he can only do it upon sufficient cause shown.
And of this opinion were the other judges.                 Reversed. *Page 175